

EXHIBIT 10.3


Restricted Stock Award Agreement


Granted by


BANCORP 34, INC.


under the


BANCORP 34, INC.
2017 EQUITY INCENTIVE PLAN


This restricted stock agreement ("Restricted Stock Award" or "Agreement") is and
will be subject in every respect to the provisions of the 2017 Equity Incentive
Plan (the "Plan") of Bancorp 34, Inc. (the "Company") which are incorporated
herein by reference and made a part hereof, subject to the provisions of this
Agreement.  A copy of the Plan has been provided to each person granted a
Restricted Stock Award pursuant to the Plan.  The holder of this Restricted
Stock Award (the "Participant") hereby accepts this Restricted Stock Award,
subject to all the terms and provisions of the Plan and this Agreement, and
agrees that all decisions under and interpretations of the Plan and this
Agreement by the Compensation Committee of the Board of Directors of the Company
("Committee") will be final, binding and conclusive upon the Participant and the
Participant's heirs, legal representatives, successors and permitted assigns. 
Except where the context otherwise requires, the term "Company" will include the
parent and all present and future subsidiaries of the Company as defined in
Section 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended from
time to time (the "Code").  Capitalized terms used herein but not defined will
have the same meaning as in the Plan.
1. Name of Participant: _____________________________________________________
2. Date of Grant: _________, 20__.
3.
Total number of shares of Company common stock, $0.01 par value per share,
covered by the Restricted Stock Award:
(subject to adjustment pursuant to Section 9 hereof).

4.
Vesting Schedule.  Except as otherwise provided in this Agreement, this
Restricted Stock Award first becomes earned in accordance with the vesting
schedule specified herein.

The Restricted Stock granted under this Agreement shall vest in five (5) equal
annual installments, with the first installment vesting on the first anniversary
of the date of grant, or __________, 20__, and succeeding installments on each
anniversary thereafter, through _________, 20__.  To the extent the Restricted
Stock awarded are not equally divisible by "5," any excess Restricted Stock
shall vest on _________, 20__.


Vesting will automatically accelerate pursuant to Sections 2.9 and 4.1 of the
Plan (in the event of death, Disability or Involuntary Termination (including
for Good Reason) following a Change in Control).

--------------------------------------------------------------------------------

5. Grant of Restricted Stock Award.


The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either registered in the name of the Participant and held
by the Company, together with a stock power executed by the Participant in favor
of the Company, pending the vesting or forfeiture of the Restricted Stock, or
registered in the name of, and delivered to, the Participant.  Notwithstanding
the foregoing, the Company may in its sole discretion, issue Restricted Stock in
any other format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards.
If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock.  The
Restricted Stock awarded to the Participant will not be sold, encumbered
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.

6.
Terms and Conditions.

6.1
The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder on matters which require stockholder vote.

6.2
Any cash dividends or distributions declared with respect to shares of Stock
subject to the Restricted Stock Award will be distributed to the Participant at
the time the dividend is declared and paid to stockholders.  Any stock dividends
declared on shares of Stock subject to a Restricted Stock Award will be subject
to the same restrictions and will vest at the same time as the shares of
Restricted Stock from which said dividends were derived.

7.
Delivery of Shares.

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.


8. Change in Control.



8.1
In the event of the Participant's Involuntary Termination (including for Good
Reason) following a Change in Control, all Restricted Stock Awards held by the
Participant will become fully vested.




8.2
A "Change in Control" will be deemed to have occurred as provided in Section 4.2
of the Plan.



9. Adjustment Provisions.
This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.



--------------------------------------------------------------------------------

10. Effect of Termination of Service on Restricted Stock Award.
10.1 This Restricted Stock Award will vest as follows:
(i)
Death.  In the event of the Participant's Termination of Service by reason of
the Participant's death, all Restricted Stock will vest as to all shares subject
to an outstanding Award, whether or not immediately vested, at the date of
Termination of Service.

(ii)
Disability.  In the event of the Participant's Termination of Service by reason
of Disability, all Restricted Stock will vest as to all shares subject to an
outstanding Award, whether or not immediately vested, at the date of Termination
of Service.

(iii)
Retirement.  In the event of the Participant's Termination of Service by reason
of the Participant's Retirement, any Restricted Stock award that has not vested
as of the date of Termination of Service will expire and be forfeited.

(iv)
Termination for Cause.  If the Participant's Service has been terminated for
Cause, all Restricted Stock granted to a Participant that has not vested will
expire and be forfeited.

(v)
Other Termination.  If a Participant terminates Service for any reason other
than due to death, Disability, Retirement, Involuntary Termination (including
for Good Reason) following a Change in Control or for Cause, all shares of 
Restricted Stock awarded to the Participant which have not vested as of the date
of Termination of Service will expire and be forfeited.

11. Miscellaneous.

11.1
No Restricted Stock Award will confer upon the Participant any rights as a
stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.

11.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

11.3
Restricted Stock Awards are not transferable prior to the time such Awards vest
in the Participant.

11.4
This Restricted Stock Award will be governed by and construed in accordance with
the laws of the State of New Mexico.

11.5
This Restricted Stock Award is subject to all laws, regulations and orders of
any governmental authority which may be applicable thereto and, notwithstanding
any of the provisions hereof, the Company will not be obligated to issue any
shares of stock hereunder if the issuance of such shares would constitute a
violation of any such law, regulation or order or any provision thereof.

11.6
The granting of this Restricted Stock Award does not confer upon the Participant
any right to be retained in the service of the Company or a subsidiary.

[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.
 

   
BANCORP 34, INC.
                     
By: ________________________________________
   
Name (print) _________________________________
     
Date:  __________________________
 
Title: _______________________________________
     


PARTICIPANT'S ACCEPTANCE
The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
2017 Equity Incentive Plan.  The undersigned hereby acknowledges receipt of a
copy of the Company's 2017 Equity Incentive Plan.
 

   
PARTICIPANT
                      ___________________________________________
Date:  ___________________________
 
Name (print) _________________________________